Citation Nr: 0730697	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1974 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  The veteran testified at a Board hearing in June 
2007.


FINDING OF FACT

The medical evidence of record does not reflect the presence 
of sinusitis, and the record does not show that there is a 
relationship between the veteran's allergic rhinitis and any 
event, injury, or condition during his military service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability 
have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a September 2003 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2005, he was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has a sinus disability that that 
its onset during his military service.

Service medical record show that in early 1976 the veteran 
had rhinnorhea while being treated for an upper respiratory 
infection, and in May 1976, the veteran was treated for a 
sinus headache.  His separation examination, dated in January 
1977, is silent as to any nasal, sinus, or respiratory 
abnormalities.  VA medical records, dated from February 2001 
to March 2006, show that the veteran has been infrequently 
treated for "sinus area fullness" and post-nasal drip; as 
well as allergic rhinitis.  

A VA examination was conducted in March 2005.  The examiner 
found that both tympanic membranes and external auditory 
canals were normal in appearance.  He also reviewed a CT scan 
of the sinuses that revealed no abnormality or evidence of 
sinus disease.  The examiner diagnosed the veteran as having 
mild allergic rhinitis, but opined that the veteran did not 
have sinusitis, and that it was less likely than not that his 
current diagnosis of allergic rhinitis was related to 
headache symptoms he had experienced during service.

The veteran was discharged from service in January 1977.  
Post-service medical records do not show that the veteran 
complained of, or sought treatment for, any sinus or nasal 
condition until February 2001, nearly 24 years after his 
service discharge.  And, these records show only infrequent 
occasions when rhinitis symptoms were present.  This evidence 
does not reflect the presence of a chronic sinus disability 
whose onset occurred in service.  Rather, it reflects 
isolated incidents of rhinitis, that appear and resolve.  
Absent evidence of more than acute and transitory episodes of 
rhinitis, with no competent opinions linking them to service, 
a basis upon which to establish service connection for a 
sinus disability has not been presented.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for a sinus disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


